 Case 6:20-cv-00653-JDK-JDL Document 7 Filed 01/25/21 Page 1 of 2 PageID #: 40




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

PATRICK BERNARD SMITH,                     §
#0896428,                                  §
                                           §
     Petitioner,                           §
                                           §
v.                                         §    Case No. 6:20-cv-653-JDK-JDL
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
     Respondent.                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Patrick Bernard Smith, an inmate confined at the Powledge Unit of

 the Texas Department of Criminal Justice, proceeding pro se, filed this federal

 petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition was

 referred to United States Magistrate Judge, the Honorable John D. Love, for findings

 of fact, conclusions of law, and recommendations for disposition.

       On December 28, 2020, Judge Love issued a Report and Recommendation

 recommending that the Court deny the petition and dismiss the case with prejudice

 on the merits of the petition. Judge Love also recommended that a certificate of

 appealability be denied. Docket No. 4. Petitioner timely objected. Docket No. 6.

       Where a party objects within fourteen days of service of the Report and

 Recommendation, the Court reviews the objected-to findings and conclusions of the

 Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

 Court examines the entire record and makes an independent assessment under the

 law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en


                                           1
Case 6:20-cv-00653-JDK-JDL Document 7 Filed 01/25/21 Page 2 of 2 PageID #: 41




banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

time to file objections from ten to fourteen days).

      Having conducted a de novo review of the Report and the record in this case,

the Court has determined that the Report of the United States Magistrate Judge is

correct, and Petitioner’s objections are without merit.       The Court therefore

OVERRULES Petitioner’s objections (Docket No. 6) and ADOPTS the Report and

Recommendation of the Magistrate Judge (Docket No. 4) as the opinion of the District

Court. Petitioner’s petition for habeas corpus is hereby DISMISSED with prejudice

for failure to comply with a Court order. Further, the Court DENIES a certificate of

appealability.

      So ORDERED and SIGNED this 25th day of January, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE




                                           2
